UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 22-6021


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ROGER RAY CRUMBLIN, JR., a/k/a Rajah Maurice Aiken, a/k/a Rodger Ray
Crumblin, a/k/a Roger Ray Crumblin,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:09-cr-00039-DCN-1)


Submitted: March 29, 2022                                         Decided: April 1, 2022


Before HARRIS, QUATTLEBAUM, and HEYTENS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Roger Ray Crumblin, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Roger Ray Crumblin, Jr., appeals the district court’s order denying in part and

granting in part his 18 U.S.C. § 3582(c)(1)(A) motion for compassionate release. We have

reviewed the record and find no reversible error. Accordingly, we affirm the district court’s

order. United States v. Crumblin, No. 2:09-cr-00039-DCN-1 (D.S.C. Dec. 9, 2021).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2